Citation Nr: 1625863	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a right leg disorder.

2. Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. During his April 2016 Board hearing, prior to the promulgation of a Board decision, the Veteran withdrew his right leg claim.  

2. The Veteran's right ankle disorder is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction of the right leg claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2. The criteria for service connection for a right ankle disorder are met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran withdrew his right leg claim on the record during his April 2016 Board hearing.  Pursuant to 38 C.F.R. § 20.204, this issue is withdrawn, and the Board does not have jurisdiction to consider an appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for the Federal Circuit has held that a Veteran must satisfy a three-element test to establish service connection.  Specifically, the Veteran must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

A private physician diagnosed the Veteran with a "chronic right ankle deformity" in March 2015, satisfying the first prong of the service connection claim.  

As to the second prong, the June 1973 fire at the National Personnel Records Center destroyed the Veteran's service treatment records (STRs).  Notwithstanding the lack of STRs, the Veteran testified - credibly, competently, and specifically - about his in-service ankle injury.  Resolving doubt in favor of the Veteran, the Board finds the second prong of the service connection claim met.  
The evidence regarding the third prong of the service connection claim - medical nexus - consists of a VA podiatrist's opinion in January 2015.  The podiatrist, one of the Veteran's treating physicians, noted the Veteran's "STJ R near fusion," i.e., subtalar joint near fusion ... "indicates [an] old post, tibial muscle avulsion."  Resolving doubt in favor of the Veteran, the Board finds this avulsion refers to the in-service injury.  Therefore, the statement satisfies the third prong.


ORDER

The appeal for entitlement to service connection for a right leg disorder is dismissed.

Service connection for a right ankle disorder is granted.   

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


